Title: To Thomas Jefferson from Edmond Charles Genet, 25 November 1793
From: Genet, Edmond Charles
To: Jefferson, Thomas



Monsieur
New york Le 25. 9bre 1793 L’an 2e &c

J’ai eu l’honneur de vous prévenir que Je mettrois successivement Sous vos yeux, Les differentes pétitions qui me seroient adressées par les Captaines des navires du commerce francais En relache dans les Ports des Etats unis; Je vous ai deja communiqué celle des Capitaines qui se trouvent a New york. Je vous En adresse trois autres aujourd hui qui me viennent des Capitaines de Baltimore Et qui paroissent mériter la sollicitude du Gouvernement federal.
